Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The amendment filed on 06/28/2022 has been entered. Claims 1-20 are pending. Applicant' s amendment to the claims have overcome objections and 112 rejections previously set forth in the Non-Final Office Action notified on 03/28/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 3-7, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20170172662) in view of Deichmann (US 20030164952) and further in view of Stapert (US 20180356493).
Regarding claim 1, Panescu discloses a method for enhanced surgical navigation (abstract; para [0073]) comprising: 
generating a 3D spatial map of a surgical site (Entire region of interest is scanned 3D data is in 3D model; para [0078]; The system creates a Q3D model 2650 of the scene 2508; FIG. 26; para [0130], [0134]; ) using a 3D endoscope, the 3D endoscope including light source, a camera configured to capture reflected light source  (Q3D endoscope 2502; image sensor array 210; light source 214 located at the tip; Fig. 25); 
detecting a position (Distance between the surgical instrument 2506 and the surgical scene 2508 is determined. Para [0135]; also see FIG. 26) of a surgical tool and a location of an anatomy in the generated 3D spatial map; 
measuring a distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy (Note distance d2, the distance between the tip of the tool to the closest point on the target, is determined. FIG. 25; Para [0135]);
determining whether the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is greater than a threshold minimum distance (Computer determines whether proximity distance between the two objects in the scene is crossed; Para [0124]; FIGS. 20, 25; This would also require determining that the distance between two objects is greater than the proximity threshold.); and 
generating a warning when it is determined that the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is equal to or not greater than the threshold minimum distance from the location of the anatomy (Computer determines whether proximity threshold between the two objects in the scene is crossed and an alarm is activated. FIGS. 20, 25; Para [0124]).
Panescu does not expressly disclose emitting diode (LED), and structured light source and wherein the warning is a band displayed on the 3D spatial map of the surgical site and in a user interface, the band being displayed around the surgical tool or the anatomy.
Deichmann is directed to the three-dimensional scanning of interior surfaces or cavities and teaches a scanner probe (FIG. 1; para [0055]) including a LED light source (LED light source 202; para [0057]) and structured light source (light pattern is generated by LED; para [0055], [0057]).
Stapert is directed to apparatus (10) for tracking a position of an interventional device (abstract) and teaches that warning (common circle alert; FIG. 3A) is a band displayed on the 3D spatial map (Reconstructed ultrasound image RUI; para [0036]) of the surgical site and in a user interface, the band being displayed around the anatomy (Note common circles Cop and Cde alert in FIGS. 3A-3C, that alert a user that the tip of the interventional device is in-plane respective the image plane of the ultrasound imaging system. Para [0035]; region of interest ROI ).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panescu to have structured light source arrangement in accordance with the teaching of Deichmann so that three dimensional images of cavities could be produced (abstract of Deichmann), and further modify Panescu to have a warning in accordance with the teaching of Stapert so that determination of the position of a device could be improved (para [0013] of Stapert). 

Regarding claim 3, Panescu discloses wherein generating the warning includes generating at least one of an audible notification (sound alarm; para [0124]), or a tactile notification (haptic feedback; para [0124]).
Regarding claim 4, Panescu discloses detecting the location of the anatomy in the surgical site by receiving a selection from pre-surgical imagery during a planning phase, the pre-surgical imagery including at least one of CT, MRI (The input data may include pre-surgical data such as CRT 3D model data or an MRI 3D model data which is provided to the processor.  para [0075]), fluoroscopic, ultrasound, or any combinations thereof.
Regarding claim 5, Panescu discloses detecting the location of the anatomy in the surgical site by receiving a selection from surgical imagery during a surgical phase from images generated from the 3D endoscope (The system selects targets from a selected region of interest in a physical world view of image. FIGS. 9, 10, 13; Para [0088]-[0089]).
Regarding claim 6, Panescu discloses receiving a selection of the threshold minimum distance from the location of the anatomy by receiving the selection from pre-surgical imagery during a planning phase, the pre-surgical imagery including at least one of CT, MRI, fluoroscopic, ultrasound, or any combinations thereof (A user can input proximity threshold information for alarm.  This information is used with Q3D input data. Para [0124]; The Q3D input data can be pre-surgical CRT 3D model data or an MRI 3D model data. Para [0075]).
Regarding claim 7, Panescu discloses receiving a selection of the threshold minimum distance from the location of the anatomy by receiving the selection from surgical imagery during a surgical phase from images generated from the 3D endoscope (A user can input proximity threshold information for alarm.  This information is used with Q3D input data. Para [0124]; The applicant has not provided a special definition of the term “surgical phase” in the specification. Thus, a time period during which a user inputs information according to para [0124] may be considered as surgical phase. For example, note user inputs into the system in step 2012 for alarm activation. The entire steps can be considered as a part of surgical phase.).
Regarding claim 19 , Panescu discloses non-transitory computer-readable storage medium (controller 106; processor 104; para [0073], [0074]; FIG. 29) encoded with a program (computer program code; para [0123]) that, when executed by a processor (controller 106, which includes a processor and a storage device; para [0073]), causes the processor to: 
generate a 3D spatial map (a display 110; para [0073];  FIGS. 8-9) of a surgical site from light emitted by a light source reflected from the surgical site and captured by a camera (Q3D endoscope 2502; image sensor array 210; light source 214 located at the tip; Fig. 25); 
detect (physical position information for targets is determined; para [0079]; Distance between the surgical instrument 2506 and the surgical scene 2508 is determined. Para [0135]; also see FIG. 26) a position of a surgical tool in the generated 3D spatial map based on captured reflections from a light source; 
determine whether a distance between the detected position of the surgical tool in the generated 3D spatial map and a location of an anatomy in the 3D spatial map is greater than a threshold minimum distance (Computer determines whether proximity distance between the two objects in the scene is crossed; Para [0124]; FIGS. 20, 25; This would also require determining that the distance between two objects is greater than the proximity threshold.); and 
generate a warning when it is determined that the distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is equal to or not greater than the threshold minimum distance (Computer determines whether proximity threshold between the two objects in the scene is crossed and an alarm is activated. FIGS. 20, 25; Para [0124]).
Panescu does not expressly disclose light emitting diode (LED), and structured light source and wherein the warning is a band displayed on the 3D spatial map of the surgical site and in a user interface, the band being displayed around the surgical tool or the anatomy.
Deichmann is directed to the three-dimensional scanning of interior surfaces or cavities and teaches a scanner probe (FIG. 1; para [0055]) including a LED light source (LED light source 202; para [0057]) and structured light source (light pattern is generated by LED; para [0055], [0057]).
Stapert is directed to apparatus (10) for tracking a position of an interventional device (abstract) and teaches that warning (common circle alert; FIG. 3A) is a band displayed on the 3D spatial map (Reconstructed ultrasound image RUI; para [0036]) of the surgical site and in a user interface, the band being displayed around the anatomy (Note common circles Cop and Cde alert in FIGS. 3A-3C, that alert a user that the tip of the interventional device is in-plane respective the image plane of the ultrasound imaging system. Para [0035]; region of interest ROI ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panescu to have structured light source arrangement in accordance with the teaching of Deichmann so that three dimensional images of cavities could be produced (abstract of Deichmann), and further modify Panescu to have a warning in accordance with the teaching of Stapert so that determination of the position of a device could be improved (para [0013] of Stapert).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20170172662) in view of Deichmann (US 20030164952) and Stapert (US 20180356493), and further in view of Cheng (US 20180310831).
Regarding claim 2, Panescu does not expressly disclose displaying a value representing the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy in a first form when it is determined that the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is greater than the threshold minimum distance from the location of the anatomy, and wherein generating the warning includes displaying the value in a second form different from the first form. 
Cheng is directed to surgical localization system for use with a patient (FIG. 6; para [0007]) and teaches displaying a value representing the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy in a first form when it is determined that the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is greater than the threshold minimum distance from the location of the anatomy, and wherein generating the warning includes displaying the value in a second form different from the first form (Two indicators can be provided on a computer monitor based on a position of the tool. When the position of the tool is larger than a preset warning distance,  a green light is turned on. When the distance is less than a preset warning distance, warning light is turned on. Para [0097]; Also see para [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify navigation method of  Panescu to include a step of warning a user in accordance with the teaching of Cheng so that a user could be alerted in multiple ways. Warning in multiple ways ensures that a user would receive a proper warning based on a situation.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20170172662) in view of Deichmann (US 20030164952) and Stapert (US 20180356493), and further in view of Hale (US 20040210105).
Regarding claim 8, Panescu does not expressly disclose wherein the 3D spatial map includes a matrix of equidistant data points representing fixed points in a current view of the surgical site and a value of a data point represents an existence of an object at the data point in space.
Hale is directed to capturing and displaying endoscopic image maps (abstract; FIG. 12)  and teaches wherein the 3D spatial map includes a matrix of equidistant data points representing fixed points in a current view of the surgical site (endoscope 10; equidistance mapping would have equidistant data points;  para [0034]; abstract; FIGS. 1, 12; para [0028]) and a value of a data point represents an existence of an object at the data point in space (Since the mapping is done for an area of an object, para [0034], a data point would represent an existence of an object.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation method of  Panescu to include a step of spatial mapping in accordance with the teaching of Hale because such mapping (Equidistant mappings) can be used for identifying optimal paths between points (para [0034] of Hale) so that the instrument could be moved along the path.

Claims 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20170172662) in view of Deichmann (US 20030164952) and Stapert (US 20180356493), and further in view of Hale (US 20040210105) and  Kato (US 20150235373) .

Regarding claim 9, Panescu in view of Hale does not expressly teach wherein measuring the distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy includes calculating a difference between coordinates of two data points in the matrix. However, calculating difference between coordinates of two points for measuring distance is well known. For example, Kato is directed to medical image display (abstract) teaches wherein measuring the distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy includes at least one of: 
calculating a difference between coordinates of two data points in the matrix (3D imaging endoscope camera including a stereo camera. Para [0111],  [0265]; The distance calculating unit 164 can calculate the distance between the two regions from the difference in x coordinates and y coordinates in the coordinate system. Para [0323]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panescu in accordance with the teaching of  Kato so that the distance between the two objects could be calculated by using coordinate system. 
Regarding claim 17, Panescu in view of Hale dos not expressly teach wherein the computing device measures the distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy by calculating a difference between coordinates of two data points in the matrix. However, calculating difference between coordinates of two points for measuring distance is well known. For example, Kato is directed to medical image display (abstract) teaches wherein the computing device (FIG. 33; distance calculating unit 164; para [0319]) measures the distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy by calculating a difference between coordinates of two data points in the matrix (3D imaging endoscope camera including a stereo camera. Para [0111],  [0265]; The distance calculating unit 164 can calculate the distance between the two regions from the difference in x coordinates and y coordinates in the coordinate system. Para [0323]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Panescu in accordance with the teaching of  Kato so that the distance between the two objects could be calculated by using a coordinate system. 

Claim 10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20170172662) in view of Deichmann (US 20030164952) and Stapert (US 20180356493), and further in view of Hale (US 20040210105).
Regarding claim 10, Panescu disclose a system for enhanced surgical navigation (abstract; FIG. 5; para [0073]) comprising: 
a 3D endoscope including a light source and a camera configured to capture reflected light source (Q3D endoscope 2502; image sensor array 210; light source 214 located at the tip; Fig. 25) and wherein the camera and light source are configured  to generate a 3D spatial map of a surgical site (Entire region of interest is scanned to obtain 3D data in a 3D model; para [0078]; The system creates a Q3D model 2650 of the scene 2508; FIG. 26; para [0130], [0134]); and 
a computing device (controller 106; processor 104; para [0073], [0074]; FIG. 29) operably coupled to the 3D endoscope (FIG. 8; para [0071]) and configured to: 
display the 3D spatial map of the surgical site on a graphical user interface (a display 110; para [0073];  FIGS. 8-9);
detect (physical position information for targets is determined; para [0079]; Distance between the surgical instrument 2506 and the surgical scene 2508 is determined. Para [0135]; also see FIG. 26) a position of a surgical tool in the generated 3D spatial map; 
measure a distance between the detected position of the surgical tool in the generated 3D spatial map and a location of an anatomy (Note distance d2, the distance between the tip of the tool to the closest point on the target, is determined. FIG. 25; Para [0135]); 
determine whether the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is greater than a threshold minimum distance from the location of the anatomy (Computer determines whether proximity distance between the two objects in the scene is crossed; Para [0124]; FIGS. 20, 25; This would also require determining that the distance between two objects is greater than the proximity threshold.); and 
generate a warning when it is determined that the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is equal to or not greater than the threshold minimum distance from the location of the anatomy (Computer determines whether proximity threshold between the two objects in the scene is crossed and an alarm is activated. FIGS. 20, 25; Para [0124]).
Panescu does not expressly disclose a light emitting diode (LED), and structured light source and wherein the warning is a band displayed on the 3D spatial map of the surgical site and in a user interface, the band being displayed around the surgical tool or the anatomy and wherein the 3D spatial map includes a matrix of equidistant data points representing fixed points in a current view of the surgical site and a value of a data point represents an existence of an object at the data point in space.
Deichmann is directed to the three-dimensional scanning of interior surfaces or cavities and teaches a scanner probe (FIG. 1; para [0055]) including a LED light source (LED light source 202; para [0057]) and structured light source (light pattern is generated by LED; para [0055], [0057]).
Stapert is directed to apparatus (10) for tracking a position of an interventional device (abstract) and teaches that warning (common circle alert; FIG. 3A) is a band displayed on the 3D spatial map (Reconstructed ultrasound image RUI; para [0036]) of the surgical site and in a user interface, the band being displayed around the anatomy (Note common circles Cop and Cde alert in FIGS. 3A-3C, that alert a user that the tip of the interventional device is in-plane respective the image plane of the ultrasound imaging system. Para [0035]; region of interest ROI ).
Hale is directed to capturing and displaying endoscopic image maps (abstract; FIG. 12)  and teaches wherein the 3D spatial map includes a matrix of equidistant data points representing fixed points in a current view of the surgical site (endoscope 10; equidistance mapping would include matrix of equidistant data points;  para [0034]; abstract; FIGS. 1, 12; para [0028]) and a value of a data point represents an existence of an object at the data point in space (Since the mapping is done for an area of an object, para [0034], a data point would represent an existence of an object.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Panescu to have structured light source arrangement in accordance with the teaching of Deichmann so that three dimensional images of cavities could be produced (abstract of Deichmann), and further modify system of Panescu to have a warning in accordance with the teaching of Stapert so that determination of the position of a device could be improved (para [0013] of Stapert) and even further modify system of Panescu to include a spatial mapping in accordance with the teaching of Hale because such mapping (Equidistant mappings) can be used for indicating optimal paths between points (para [0034] of Hale) so that the instrument could be moved along the path.
Regarding claim 12, Panescu discloses wherein warning includes generating at least one of an audible notification (sound alarm; para [0124]), or a tactile notification (haptic feedback; para [0124]).
Regarding claim 13, Panescu discloses wherein the computing device detects the location of the anatomy in the surgical site by receiving a selection from pre-surgical imagery during a planning phase, the pre-surgical imagery including at least one of CT, MRI (The input data may include pre-surgical data such as CRT 3D model data or an MRI 3D model data which is provided to the processor. para [0075]), fluoroscopic, ultrasound, or any combinations thereof.
Regarding claim 14, Panescu discloses wherein the computing device detects the location of the anatomy in the surgical site by receiving a selection from surgical imagery during a surgical phase from images generated from the 3D endoscope (The system selects targets from a selected region of interest in a physical world view of image. FIGS. 9, 10, 13; Para [0088]-[0089]).
Regarding claim 15, Panescu discloses wherein the computing device receives a selection of the threshold minimum distance from the location of the anatomy by receiving the selection from pre-surgical imagery during a planning phase, the pre-surgical imagery including at least one of CT, MRI, fluoroscopic, ultrasound, or any combinations thereof (A user can input proximity threshold information for alarm.  This information is used with Q3D input data. Para [0124]; The Q3D input data can be pre-surgical CRT 3D model data or an MRI 3D model data. Para [0075]).
Regarding claim 16, Panescu discloses wherein the computing device a selection of the threshold minimum distance from the location of the anatomy by receiving the selection from surgical imagery during a surgical phase from images generated from the 3D endoscope (A user can input proximity threshold information for alarm.  This information is used with Q3D input data. Para [0124]; The applicant has not provided a special definition of the term “surgical phase” in the specification. Thus, a time period during which a user inputs information according to para [0124] may be considered as surgical phase. For example, note user inputs into the system in step 2012 for alarm activation. The entire steps can be considered as a part of surgical phase.).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20170172662) in view of Deichmann (US 20030164952) and Stapert (US 20180356493), and further in view of Hale (US 20040210105) and Cheng (US 20180310831).
Regarding claim 11, Panescu in view of Hale  does not teach wherein the computing device is further configured to: display, on a graphic user interface, a value representing the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy in a first form when it is determined that the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is greater than the threshold minimum distance from the location of the anatomy; and 
display, on a graphic user interface, the value in a second form different from the first form when it is determined that the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is equal to or not greater than the threshold minimum distance from the location of the anatomy.
Cheng is directed to surgical localization system for use with a patient (FIG. 6; para [0007]) and teaches wherein the computing device (computer 1000; FIG. 6; para [0068]) is further configured to: 
display, on a graphic user interface (FIG. 6; user interface system 1030; para [0076]), a value representing the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy in a first form (Two indicators can be provided on a computer monitor based on a position of the tool. When the position of the tool is larger than a preset warning distance,  a green light is turned on. ) when it is determined that the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is greater than the threshold minimum distance from the location of the anatomy; and 
display, on a graphic user interface (FIG. 6; user interface system 1030; para [0076]), the value in a second form (Two indicators can be provided on a computer monitor based on a position of the tool. When the distance is less than a preset warning distance, warning light is turned on. Para [0097]; Also see para [0011]) different from the first form when it is determined that the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is equal to or not greater than the threshold minimum distance from the location of the anatomy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of  Panescu to warn a user in accordance with the teaching of Cheng so that a user could be alerted in multiple ways. Warning in multiple ways ensures that a user would receive a proper warning based on a situation.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20170172662) in view of Deichmann (US 20030164952) and Stapert (US 20180356493), and further in view of Hale (US 20040210105), Kato (US 20150235373) and Kovtun (US 20200054398).
Regarding claim 18, Panescu in view of Hale and further in view of Kato does not explicitly teach wherein the computing device measures the distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy by following a contour of a surface between two data points in the matrix and calculating a distance along the contour.
	Kovtun is directed to presenting medical imaging data (abstract) and teaches wherein the computing device (processor 512; volumetric imaging data; FIG. 5;  para [0126]) measures the distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy by following a contour of a surface between two data points in the matrix and calculating a distance along the contour (Distance along the contour  of a non-planar portion of anatomy  is determined tracing a series of connected line segments in the contour. Para [0174]; Points for such line segments would be used form the 3D array of imaging data; para [0171]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify system of Panescu in accordance with the teaching of Kovtun so that the dimension of a selected anatomy could be determined.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20170172662) in view of Deichmann (US 20030164952) and Stapert (US 20180356493), and further in view of Hale (US 20040210105) and Kato (US 20150235373). 

Regarding claim 20, Panescu does not expressly disclose wherein the 3D spatial map includes a matrix of equidistant data points representing fixed points in a current view of the surgical site and a value of a data point represents an existence of an object at the data point in space, and the distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is measured based on calculating a difference between coordinates of two data points in the matrix.
Hale is directed to capturing and displaying endoscopic image maps (abstract; FIG. 12)  and teaches wherein the 3D spatial map includes a matrix of equidistant data points representing fixed points in a current view of the surgical site (endoscope 10; equidistance mapping;  para [0034]; abstract; FIGS. 1, 12; para [0028]) and a value of a data point represents an existence of an object at the data point in space (Since the mapping is done for an area of an object, para [0034], a data point would represent an existence of an object.). 
Kato is directed to medical image display (abstract) teaches wherein the distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is measured based on calculating a difference between coordinates of two data points in the matrix (3D imaging endoscope camera including a stereo camera. Para [0111],  [0265]; The distance calculating unit 164 can calculate the distance between the two regions from the difference in x coordinates and y coordinates in the coordinate system. Para [0323]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of  Panescu to include a spatial mapping in accordance with the teaching of Hale because such mapping (Equidistant mappings) can be used for identifying optimal paths between points (para [0034] of Hale) so that the instrument could be moved along the path. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Panescu in accordance with the teaching of  Kato to calculate the distance between the two objects by using coordinate system.
Response to Arguments

15.	Applicant' s arguments dated 06/28/2022 with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection dated 03/28/2022 has been withdrawn.  However, upon further consideration, a new rejection is made in view of amendment.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
No claims have been allowed in this Office Action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
8/28/22